Citation Nr: 0003901	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-25 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for Lyme disease, 
including as due to undiagnosed illness.  

4.  Entitlement to service connection for chronic fatigue, 
including as due to undiagnosed illness.

5.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1993.  

The appeal as to the issues of entitlement to service 
connection for a respiratory disorder and a skin disorder 
arise from a December 1998 Supplemental Statement of the Case 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, denying those claims.  The Board 
recognizes that these two claims arise in a technically 
incorrect posture.  However, these claims were addressed at 
the veteran's hearing before the Board in November 1999.  
Inasmuch as the veteran is desirous of appealing these two 
issues, the fact that they have been the subject of a 
statement of the case, and the fact that the veteran's 
testimony at the Board hearing represents a timely appeal, 
the minimum requirements of due process have been met, and 
the Board is herein addressing these two issues on appeal.

The issues of entitlement to service connection for Lyme 
disease, including as due to undiagnosed illness, and 
entitlement to service connection for chronic fatigue, 
including as due to undiagnosed illness, arise from the May 
25, 1995 rating decision of the RO in Philadelphia, 
Pennsylvania, denying service connection for "Persian Gulf 
syndrome."  In the course of appeal, including in particular 
in the veteran's testimony before the undersigned Board 
member at a hearing at the RO in November 1999, the veteran 
clarified this issue on appeal as entitlement to service 
connection for Lyme disease and chronic fatigue, both 
including as due to his exposure to conditions in the Persian 
Gulf, and in effect as due to undiagnosed illness.  
Accordingly, these two issues are also on appeal and herein 
addressed by the Board.  

The claim of entitlement to an increased rating for a 
service-connected left knee disorder arises from a May 1995 
decision by the RO in Newark, New Jersey, granting service 
connection and assigning a 10 percent rating for a left knee 
disorder.  In the course of appeal, by a December 1998 rating 
decision, the RO in Newark, New Jersey, granted an increase 
to a 20 percent disability rating for a left knee disorder.  

Also in the course of appeal, the veteran testified before a 
hearing officer at the RO in September 1997, as well as 
before the undersigned Board member at the RO in November 
1999.  Transcripts of both of those hearings are included in 
the claims folder.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a respiratory disorder is not plausible.

2.  The veteran's claim of entitlement to service connection 
for a skin disorder is not plausible.

3.  The veteran's claim of entitlement to service connection 
for Lyme disease, including as due to undiagnosed illness, is 
not plausible.

4.  The veteran's claim of entitlement to service connection 
for chronic fatigue, including as due to undiagnosed illness, 
is not plausible.

5.  The veteran's left knee disorder, based on synovitis with 
limitation of extension, exacerbations and flare-ups, pain 
and stiffness associated with use, is equivalent to 
limitation of extension to 15 degrees. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a respiratory disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a skin disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim for 
service connection for Lyme disease, including as due to 
undiagnosed illness.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

4.  The veteran has not submitted a well-grounded claim for 
service connection for chronic fatigue, including as due to 
undiagnosed illness. 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

5.  The schedular requirements for a rating in excess of 20 
percent for a left knee disorder have not been met, and were 
not met during the period from December 2, 1993, until the 
present.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a,  Diagnostic Codes 5020, 
5260, 5261 (1999).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Claims for Entitlement to Service Connection

Under pertinent law and VA regulations, service connection 
may be granted if a disorder was incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 
1131(West 1991); 38 C.F.R. § 3.303 (d) (1999). 

The initial question to be answered regarding the service 
connection claims on appeal is whether the appellant has 
presented evidence of well-grounded claims; that is, claims 
which are plausible.  If he has not presented a well grounded 
claim, his appeal as to that claim must fail and there is no 
duty to assist him further in the development of that claim 
because such additional development would be futile. 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  
Although a well-grounded claim need not be conclusive, it 
must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19, 21 (1993).  However, lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski,  2 Vet.App. 492 (1992).  Only medical evidence, 
and not the veteran's lay testimony, is cognizable for 
satisfying the third Caluza requirement, of evidence of a 
causal link between service and the current disorder claimed 
for entitlement to service connection.  Caluza; Tidwell; 
Espiritu.

1.  a.  Service Connection for a Respiratory Disorder

1.  a.  1)  Factual Background

In service in October 1988 the veteran was treated for 
complaints of persistent cough for the prior seven days, 
productive of thick, white sputum.  Upon examination, there 
was no fever, the neck was supple without palpable nodes, and 
the tympanic membranes were clear bilaterally.  The veteran 
was coughing, but there were no rhonchi or rales in the 
lungs.  The throat was red and raw but without exudate.  The 
examiner assessed bronchitis.  

Upon VA examination in February 1995, chest examination was 
normal.  

Upon VA general examination in June 1996 the veteran reported 
experiencing transient breathlessness waking him from his 
sleep.  He also reported breathlessness on airplane flights 
while the airplane is in flight, but not upon takeoff or 
landing.  Pulmonary function studies performed at the 
examination were normal.  The examiner examined the veteran 
for difficulty breathing resulting from exposure to 
environmental hazards of the Persian Gulf War, but no such 
breathing difficulty was found.  

VA chest X-rays in April 1997 showed no evidence of active 
process, with stable appearance since the preceding 
examination.

At a December 1997 VA examination, in pertinent part, the 
veteran reported having asthma for years which was initially 
discovered in service.  He reported exposure to fumes on many 
occasions while in service.  He reported having wheezing 
until now for the prior ten years, with occasional white or 
yellow sputum in the morning.  He denied any history of 
cigarette use.  Upon examination no allergies were noted.  
There was no evidence of current broncho-spasm.  The veteran 
reported being able to walk two flights of stairs before 
having to rest.  The examiner concluded that the veteran had 
broncho-spastic lung disease, with noted current use of an 
Albuterol inhaler, which relieved symptomatology.  Severity 
of the disease was to be determined by pulmonary function 
tests.  

The veteran testified at a hearing before the undersigned 
Board member in November 1999.  He testified that due to his 
lung condition he coughed to the point of gagging whenever 
smelling certain irritants, such as perfumes or gasoline, so 
that he then had difficulty continuing to breathe, and on 
occasion coughed up white matter that looked like cottage 
cheese.  He testified that the condition had been called a 
bronchial irritant when diagnosed a couple of years ago.  He 
testified that when he had a coughing attack he would have to 
stop, sit down, and focus on his breathing to catch his 
breath.  He testified that he had the coughing spasms two or 
three times per week.  He added that he lived five minutes 
from an Air Force base and sometimes the fumes from the base 
became an irritant.  He testified that he first noticed the 
disorder in the Persian Gulf, where he worked in an air base 
region, with aircraft continually running and exposure to a 
lot of jet fumes to the point that they were becoming a skin 
irritant, burned his skin, and caused a lot of coughing.  
There was also the smell of burning oil in the evenings.  
However, he testified that he had some coughing spasms before 
that time, when he escorted airplanes at McGuire Air Force 
Base, with exposure to fumes and burning fuel.  He testified 
that it was suggested that the problem was related to an acid 
reflux disorder, but the problem continued despite his taking 
Pepcid for the acid reflux disorder.  He added that he had 
been prescribed an asthmatic puffer a few years ago, but he 
did not use it any more because the diagnosis was now 
associated with gastric irritation.  He testified that he 
never had an emergency hospitalization for an asthmatic 
attack, but rather had always been able to regain control of 
his breathing by sitting, relaxing for a few hours, and 
calming down.  

1.  a.  2)  Analysis

The veteran has presented testimony to the effect that he was 
exposed to respiratory irritants in service, including jet 
fuel fumes, and has testified to a recurrent broncho-spastic 
condition, most recently associated with a gastric reflux 
disorder.  He states that the disorder recurs two or three 
times per week, forcing him to stop and rest to regain his 
breathing.  However, the service medical records show no 
chronic respiratory disorder.  While a VA examiner in 
December 1997 concluded, based on the veteran's statements 
and his reported use of an Albuterol inhaler, that he 
suffered from broncho-spastic lung disease, no current 
respiratory disorder has been causally linked to the 
veteran's period of service.  Thus while the first and second 
criteria under Caluza for a well-grounded claim - of an 
inservice disorder and a current disorder - may be judged 
satisfied based on the veteran's testimony and the December 
1997 VA medical diagnosis, the third Caluza criterion of a 
causal link between service and the current disorder, has not 
been met.  As all three Caluza criteria have not been 
satisfied, the veteran's claim of entitlement to service 
connection for a respiratory disorder must be denied as not 
well grounded.  Caluza; Tidwell. 

1.  b.  Service Connection for a Skin Disorder

1.  b.  1)  Factual Background

In service in March 1987 the veteran was treated, in 
pertinent part, for a rash, apparently of the genitals, for 
the prior three to five days.  The scrotum was slightly 
erythematous and the base of the glans of the penis was 
erythematous.  The examiner assessed, in pertinent part, 
possible tinea.  The examiner prescribed Lotrimin for the 
scrotum.

At a February 1995 VA examination, the veteran's skin was 
normal.

At an April 1997 VA examination, the veteran complained, in 
pertinent part, of blotchy redness which recurred on his face 
and neck and occasionally on his hands and ankles, with mild 
exacerbation upon sun exposure.  He reported having flares 
once or twice per month, which he treated with a moisturizer.  
The examiner observed erythema and scale localized to the 
eyebrow and malar area.  The scalp was relatively clear.  The 
upper back had multiple follicular erythematous papules, and 
the trunk had multiple angiomatous papules.  The backs of the 
hands and forearms were clear.  The anterior calf had a 
keratotic verrucose papule.  The examiner diagnosed seborrhea 
dermatitis, and explained that this was a chronic and common 
condition characterized by erythema and scale on the face and 
chest, treated with topical steroids.  Also diagnosed were an 
angioma on the trunk, seborrheic keratosis on the left leg, 
and folliculitis on the back.

At a September 1997 hearing before a hearing officer at the 
RO, the veteran testified that in service he developed skin 
rashes from small bite marks when he worked with sand bags in 
the Persian Gulf.  He testified that the rashes would recur 
intermittently, and were exacerbated by sunlight.

At the November 1999 Board hearing, regarding his skin 
disorder, the veteran testified that when he was working with 
sand bags in the Persian Gulf he and other soldiers developed 
what they first thought was a sunburn in the exposed parts of 
the skin around the hands and ankles, but which then 
developed into bumps like bites, and then spread out in a red 
rash with flaking.  He testified that the medical technician 
had given them a white cream for the skin condition, and that 
he continued to use a cream for the condition which he 
believed was cortisone-based.  He testified that the cream he 
used now was given to him by his general practitioner.  He 
added that neither in service nor now did he recall a 
diagnosis for the skin disorder.  He testified that now when 
exposed to the sun on his hands and face his skin became 
patchy like with the original exposure.  He testified that 
the condition might develop twice a day or might not develop 
for a few weeks, but that sun exposure seemed to activate the 
condition.  He testified that currently the condition was 
largely limited to the hands and face, was not present to any 
significant degree on the feet or ankles, and had not spread 
too far.  He added that at a VA visit the physicians noted 
that the condition was also present on his back.  He 
testified that the condition would sometimes last a few days, 
would not last long, and was not very irritating since he 
knew not to scratch it.  He testified that he had not lost 
any work due to the condition.  He added that his employers 
had switched his shift when there had been some concern about 
the skin condition.  



1.  b.  2)  Analysis

The veteran has presented medical evidence - an April 1997 VA 
examination -establishing the presence of multiple skin 
conditions.  The veteran has testified to the presence of 
skin conditions in service.  Hence the veteran has satisfied 
the first two Caluza criteria for a well-grounded claim:  
evidence of an inservice disorder and medical evidence of a 
current disorder.  However, the veteran has not satisfied the 
third Caluza requirement for a well-grounded claim: 
cognizable (medical) evidence causally linking his period of 
service or inservice disorder to the current disorder.  Aside 
from the March 1987 service medical record noting a scrotal 
condition, service medical records include no record of 
treatment for a skin condition.  No skin disorder from 
service may be causally linked to a current skin disorder 
based on the medical evidence of record.  Accordingly, absent 
medical evidence of such a causal link to service, the 
veteran's claim of entitlement to service connection for a 
skin disorder is not well grounded.  Caluza; Tidwell.

1.  c. and d.  Service Connection for Lyme Disease
and Chronic Fatigue, Including as Due to Undiagnosed Illness

1.  c.  and d.  1)  Factual Background

The veteran's Service Form DD214 notes service awards 
including a Kuwait Liberation Medal, and includes a notation 
that the veteran served in support of operation Desert 
Shield/Storm from August 1990 to December 1993.  

In service in April 1981 the veteran complained of persistent 
occipital, frontal, and bi-temporal headaches.  He also 
noticed tight muscles in the posterior neck and decreased 
range of motion of the neck.  Upon examination there was 
increased pain upon flexion of the neck.  The examiner 
assessed a muscle contraction headache.  

In service in March 1987 the veteran was treated for 
complaints of a stiff neck and a rash, apparently of the 
genitals, for the prior three to five days.  He also 
complained of headaches from moving his head.  There was no 
history of trauma but the veteran reported moving furniture 
five days prior.  Upon examination, the neck had full range 
of motion, there was no vertebral tenderness, deep tendon 
reflexes were intact, and the upper extremities had 5/5 
strength.  However, the right trapezius muscle was tender.  
The scrotum was slightly erythematous and the base of the 
glans of the penis was erythematous.  The examiner assessed 
cervical strain and possible tinea.  The examiner prescribed 
heat for the neck with aspirin as need for pain, and Lotrimin 
for the scrotum.  Upon re-evaluation of the neck stiffness 
two days later, cervical spasm was assessed, and a 
prescription of Parafon Forte was added to his treatment.  

In service in November 1992, upon treatment for knee pain, 
the veteran also reported that he had worked in the woods, 
and had pulled a tick off his body.  He reported recently 
feeling tired and flushed.  He was oriented times three and 
denied any rashes.  A Lyme titer was 0.71.  The examiner 
assessed rule out Borrelia, and prescribed Doxycycline.  

At a February 1995 VA examination, the examiner was to 
evaluate the veteran for "Persian Gulf syndrome."  However, 
the examiner noted that the veteran did not report multiple 
symptoms.  While the veteran reported a past positive Lyme 
disease titer, a Lyme antibody titer at the examination was 
normal.  Except for a slightly raised SGPT, laboratory 
studies were normal.  Physical examination was also normal, 
with the examiner only diagnosing mild obesity.  The skin, 
mental status, neuromuscular functioning, fundi, chest, and 
abdomen were normal.  Joints were normal with the exception 
of orthopedic findings referable to the knees.  

At a June 1996 VA general medical examination, the veteran 
was noted to be claiming service connection for Lyme disease 
due to exposure to environmental hazards in the Persian Gulf 
War.  However, at the examination a Lyme disease antibody 
titer was negative, and the veteran reported no current 
residuals of Lyme disease.  The examiner diagnosed no Lyme 
disease found.  He also diagnosed no burr scars found.  

At an April 1997 VA examination, the veteran reported, in 
pertinent part, persistent joint pains of the knees and 
elbows.  However, the examiner made no pertinent findings.  

At a September 1997 hearing before a hearing officer at the 
RO, the veteran testified that since the Persian Gulf War he 
also had pain in multiple joints including his arms and neck, 
and a tingling sensation on the left side of his head.  

At the November 1999 Board hearing he testified that he had 
gone to his physician with symptoms including rashes, 
headaches, joint pain, and chronic fatigue, and the physician 
had immediately suspected Lyme disease.  He added that a 
blood test was performed and he was put on antibiotics and 
told to report back in two weeks.  However, when he returned 
in two weeks he was asked if he had been in the Persian Gulf.  
He added that he was told that he had a high tracer but that 
it wasn't Lyme disease.  He added that he had been tested a 
few more times for Lyme disease, but a tracer was not 
indicative of Lyme disease.  He testified that when he had 
fatigue and headaches he would lie down in his room in the 
dark and try to get some rest.  He added that he took Tylenol 
Sinus for the headaches and that helped a lot, making the 
headaches tolerable.  He testified that while in the Persian 
Gulf he had symptoms including rashes, headaches, not 
sleeping well, and jitteriness.  He testified that he had in 
the past taken off up to two days at a time from work because 
he was tired or had severe headaches or other symptoms.  He 
added that his chronic fatigue had been associated with a 
post-traumatic disorder.  He was receiving counseling once 
per week at Marshall Hall at Fort Dix.  

1.  c.  and d.  2)  Analysis

The Board first considers the veteran's claims of entitlement 
to service connection for Lyme disease and chronic fatigue on 
a direct basis.  Service medical records show that the 
veteran was seen three times for complaints of symptoms 
possibly associated with Lyme disease or chronic fatigue.  

In April 1981 the veteran complained of headache symptoms and 
some muscle aches.  However, the examiner then assessed a 
muscle contraction headache.  That inservice treatment thus 
appears not to be related to either Lyme disease or chronic 
fatigue.  

In service in March 1987 the veteran complained of a stiff 
neck and a rash, but the rash noted to be limited to the 
genital area and the neck stiffness was assessed as cervical 
strain.  Neither condition was medically associated with 
either Lyme disease or chronic fatigue.  

In service in November 1992, while the veteran reported a 
tick exposure and feeling tired and flushed, a Lyme titer was 
only 0.71, and the examiner assessed only rule out Borrelia.  

Post service, upon VA examinations in February 1995, June 
1996, and April 1997, no neuromuscular deficits were found, 
no symptoms of Lyme disease were medically identified, and no 
diagnoses of Lyme disease or chronic fatigue were made.  Lyme 
disease antibody titers in February 1995 and June 1996 were 
negative, and the June 1996 examiner noted that the veteran 
had not reported any current residuals of Lyme disease.  

Thus, while the veteran's testimony may be accepted to 
satisfy the second Caluza criterion of inservice presence of 
symptoms of Lyme disease or chronic fatigue, the first and 
third Caluza criteria for a well-grounded claim, of 
cognizable (medical) evidence of a current disorder and of a 
causal link between a current disorder and the veteran's 
period of service, are not satisfied for either Lyme disease 
or chronic fatigue.  Accordingly, the veteran's claims of 
entitlement to service connection for Lyme disease and 
chronic fatigue on a direct basis do not satisfy the 
requirements of well-grounded claim.  Caluza; Tidwell.

The Board next considers the veteran's claims of entitlement 
to service connection for Lyme disease and chronic fatigue as 
due to undiagnosed illness, based on his service in the 
Persian Gulf region during the Persian Gulf War.  

Compensation for certain disabilities due to undiagnosed 
illnesses may be granted.  The pertinent regulation, in its 
entirety, is as follows:

 (a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:  
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and  (ii) by 
history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis.  (2) For 
purposes of this section, "objective 
indications of chronic disability" 
include both "signs," in the medical 
sense of objective evidence perceptible 
to an examining physician, and other, 
non-medical indicators that are capable 
of independent verification.  (3) For 
purposes of this section, disabilities 
that have existed for 6 months or more 
and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6- month period 
of chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.  (4) A chronic disability 
resulting from an undiagnosed illness 
referred to in this section shall be 
rated using evaluation criteria from 
part 4 of this chapter for a disease or 
injury in which the functions affected, 
anatomical localization, or 
symptomatology are similar.  (5) A 
disability referred to in this section 
shall be considered service connected 
for purposes of all laws of the United 
States.  (b) For the purposes of 
paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations 
of undiagnosed illness include, but are 
not limited to:  (1) Fatigue  (2) Signs 
or symptoms involving skin  (3) Headache  
(4) Muscle pain  (5) Joint pain  (6) 
Neurologic signs or symptoms  (7) 
Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the 
respiratory system (upper or lower)  (9) 
Sleep disturbances  (10) 
Gastrointestinal signs or symptoms  (11) 
Cardiovascular signs or symptoms  (12) 
Abnormal weight loss  (13) Menstrual 
disorders.  (c) Compensation shall not 
be paid under this section:  (1) If 
there is affirmative evidence that an 
undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or  (2) If there is affirmative evidence 
that an undiagnosed illness was caused 
by a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the 
onset of the illness; or  (3) If there 
is affirmative evidence that the illness 
is the result of the veteran's own 
willful misconduct or the abuse of 
alcohol or drugs.  (d) For purposes of 
this section:  (1) The term "Persian 
Gulf veteran" means a veteran who served 
on active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War. 
(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and 
the airspace above these locations.  
38 C.F.R. § 3.317 (1999).

Claims for service connection due to undiagnosed illness must 
still first satisfy the requirements of a well-grounded 
claim.  As noted above, the veteran has not presented 
cognizable (medical) evidence of either current Lyme disease 
or current chronic fatigue.  Caluza; Tidwell.  Hence well-
grounded claims for the disorders due to undiagnosed illness 
have not been presented.  The further requirement of medical 
evidence of the presence of these disorders to a compensable 
degree, as an initial requirement of 38 C.F.R. § 3.317 
(1999), is also not satisfied.  

2.  Entitlement to an Increased Rating for a Left Knee 
Disorder

2.  a.  Factual Background

Service medical records reflect a history of difficulties 
with the left knee over many years.  The veteran suffered 
injury to the left knee in October 1982, with a diagnosis of 
bruised and strained patella ligament.  He underwent 
arthroscopic surgery in service in 1987, with chondroplasty 
of the patella and lateral retinacular release.  The 
diagnosis at that time was chronic patellofemoral pain 
syndrome, status post these surgical interventions.  The 
veteran had ongoing treatment in service for the knee with 
nonsteroidal anti-inflammatory medication, and was noted to 
have continued working in service on temporary profile 
despite pain in his knee with activity.  In February 1988 the 
veteran suffered a meniscus tear and trauma to the medial 
collateral ligament of the left knee, treated with pain 
medications and physical therapy.  An arthrogram in April 
1988 revealed a lateral meniscus tear.  In April 1988 the 
veteran had continued swelling and pain in the knee with 
episodes of locking with crunching and popping.  He reported 
many episodes of buckling of the knee between April and 
September of 1988, with continued pain and swelling with each 
episode.  The veteran re-injured the knee in September 1989 
and again in January 1991.  In October 1992 he was diagnosed 
with a medial meniscus tear.  Upon re-evaluation in October 
1992 the veteran's diagnosis was continued, and he was placed 
on permanent profile to restrict running.  The orthopedic 
surgeon then opined that the veteran's condition was 
permanent and not amenable to further surgical intervention, 
with running, marching, jumping, and prolonged standing all 
restricted.  

Upon examination in service in June 1993 the veteran had full 
range of motion of the left knee without locking, with good 
medial and lateral stability and negative McMurray's sign.  
There was a positive patellar apprehension sign.  The 
examiner recommended, based on the veteran's history, no 
worldwide qualification, a permanent profile, and a Medical 
Board evaluation.  

An August 1993 U.S. Air Force physical evaluation board found 
the veteran to suffer from a permanent, chronic patello-
femoral pain syndrome, status post 1987 arthroscopy 
chondroplasty of the patella and lateral retinacular release, 
with a resulting 30 percent disability impairment rendering 
him unfit for duty.  He was accordingly awarded a permanent 
disability retirement.  

At a February 1995 VA examination of the left knee, the 
veteran reported pain and aching in the knee with 
intermittent swelling.  A history of inservice injury and 
surgical repair of the left knee with ongoing difficulties 
was noted.  Upon examination, nontender surgical scars over 
the anterior aspect of the knee were observed.  The knee 
flexed from zero to 140 degrees and extended to zero degrees.  
However, full passive flexion of the knee caused discomfort, 
as did passive rotary movement of the knee.  The patella was  
freely moveable, and no undue laxity of ligaments of the knee 
were noted.  The examiner diagnosed, in pertinent part, 
residuals of injury and post-operative residuals of 
arthroscopic surgery to the left knee, and left knee strain 
associated with intermittent synovial irritation and 
synovitis of the joint.  

At a June 1996 VA examination of the veteran's joints, the 
veteran reported a history of left knee pain since service, 
with the pain progressively worse over the years.  He 
reported left knee swelling with over-exertion, giving out of 
the knee, and popping, snapping, and crackling noises in the 
knee.  He reported increased pain upon walking, standing, or 
attempting to run, and during cold, damp weather.  There was 
no swelling.  However, there was mild global tenderness, 
extension to zero degrees, flexion to 95 degrees, and mild 
global laxity.  The examiner diagnosed post-operative 
internal derangement of the left knee with mild decreased 
range of motion and global ligamentous laxity.  Knee X-rays 
showed well-maintained joint spaces.  

In September 1997 the veteran testified before a hearing 
officer at the RO.  He testified that he had pain and 
swelling in the knee which precluded athletic activities, 
such as running.  He added that he had pain continually, 
which he treated with reduced activity, and on a few 
occasions with anti-inflammatory medication.  He explained 
that he would take a few anti-inflammatories in the evening 
if he were on his feet all day.  He testified that he might 
take a sick day from his work as a corrections officer 
because of his left knee, but that he seldom saw a doctor for 
the problem.  He estimated that he took two sick days because 
of his left knee in the last year.  However, he added that he 
had learned to adjust to the level of pain that he regularly 
had in the knee.  He believed that he was at risk of not 
being able to perform physically to the extent required in 
cases of emergency in his work as a corrections officer, 
because of his left knee.  He testified that at work his 
friends would also make some accommodations for him or trade 
duties to help accommodate him and his knee condition.  He 
testified that that he elevated the knee to help it.

At a December 1997 VA examination initially to evaluation 
other conditions, the veteran's history of difficulties with 
his knee was noted.  The veteran reported easy fatigability, 
pain, stiffness, and instability in the knee, with 
sensitivity to cold and damp.  He also reported that 
increased activity would result in with stiffness and 
instability in the knee, necessitating his sitting down.  He 
reported that prolonged use including walking or standing 
precipitated stiffness and pain in the knee.  He reported 
currently taking Naproxen with some relief.  He reported 
having increased fatigability, weakness, and decreased range 
of motion in the knee with ongoing use.  Upon examination, 
the veteran had a 5 degree extension deficit and flexion to 
60 degrees, with further flexion resulting in significant 
pain.  McMurray's and anterior and posterior drawer signs 
were negative, and there was no laxity.  There were 
tenderness to palpation and evidence of bony distortion.  
There was no effusion.  The examiner diagnosed, in pertinent 
part, arthralgias of the left knee.  

At a September 1998 VA examination of the veteran's joints, 
the veteran's history of service and his medical history 
referable to his left knee were noted.  He reported having 
pain in the left knee on a daily basis.  Arthroscopic surgery 
scars over the left knee were noted.  The left knee had a 10 
degree residual extension deficit, with flexion from 10 to 90 
degrees.  Further flexion was precluded by pain and 
stiffness.  There was no evidence of instability, easy 
fatigability, or incoordination.  The examiner assessed, in 
pertinent part, traumatic strain of the left knee joint.  The 
examiner noted that the left knee was prone to exacerbation 
and flare-ups.  

At the November 1999 Board hearing the veteran testified that 
he injured his left knee in service while stationed in Alaska 
when he fell on an icy patch and twisted the knee.  He 
testified that when he started air base ground defense 
tactical activities the knee started to bother him, so that 
there was a medical history of treatment for the knee 
beginning from 1982 to 1983.  He testified that currently the 
left knee was always painful and swollen and was not as 
strong and stable as it had been prior to the injury.  He 
added that he had undergone a few surgeries to clean up the 
area, and that he had been informed by his physician that 
with current medical techniques nothing further could be done 
to help the knee except pain medication, elevation, and 
message.  He testified that he had previously been taking 
over-the-counter medication for the knee but that did not 
help much.  However, he was currently taking Percocet for 
another condition, and that seemed to dull the pain.  He 
added that he nonetheless still had pain every day.  He 
testified that he had re-injured his left knee post service 
at work, and that his current disorders including of both 
knees and the right ankle combined to cause him to be 
currently on worker's compensation from his work as a 
corrections officer.  He added that he had been going to a 
private physician for his left knee, but after he went on 
worker's compensation he was not getting as good care and 
accordingly started going to the VA hospital.  He added that 
he would not be able to return to his work as a Federal 
corrections officer because it required being active.  He 
testified that his general practitioner at Marshall Hall at 
Fort Dix was aware of his left knee disorder, as were doctors 
from Walson, and doctors Slipman and Vulvosalvage from the 
University of Pennsylvania.  He explained that he received 
treatment at military facilities because he had disability 
retirement from the military, based on his left knee 
injuries.

2.  b.  Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In evaluating 
service-connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(1999).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet.App. 
55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).
Based on medical findings, the veteran's left knee disorder 
may be rated under Diagnostic Code 5260 for limitation of 
flexion of the knee, or under Diagnostic Code 5261 for 
limitation of extension of the knee.  38 C.F.R. § 4.71a 
(1999).

When reviewing the level of disability due to a service-
connected disability affecting a joint, when the rating is 
based on limitation of motion, the Board must consider an 
increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (1999); 
DeLuca v. Brown,  8 Vet.App. 202 (1995).
In this case the veteran has been diagnosed with synovitis, 
which is rated analogous to degenerative arthritis and is 
appropriately rated under Diagnostic Code 5020.  Under that 
Code, the veteran's synovitis is rated based on limitation of 
motion of the joint.  In this case, both limitation of 
flexion and limitation of extension have been demonstrated, 
so that an entitlement to an increased based on both flexion 
and extension limitations must be considered.  While the RO 
has rated the veteran for based on arthritis due to trauma, 
pursuant to Diagnostic Code 5010, and rated him based on 
other disability of the knee under Diagnostic Code 5257, the 
Board finds that ratings under Diagnostic Codes 5020, 5060, 
and 5061, for synovitis with limitation of flexion and 
extension, is the more appropriate course, as discussed 
below.  

When flexion of a knee is limited to 45 degrees, a 10 percent 
rating is assigned; when limited to 30 degrees, a 20 percent 
rating is assigned; and when limited to 15 degrees, a 30 
percent rating is assigned.  Diagnostic Code 5260.  
Upon recent VA examination in December 1997, flexion was 
limited to 60 degrees due to pain, and upon VA examination in 
September 1998, flexion was limited to 90 degrees with 
further flexion precluded by pain and stiffness.  Even 
considering some further functional loss of flexion upon use 
based on pain in the joint, including upon exacerbations and 
flare-ups (as noted in the September 1998 VA examination) 
more than a 10 percent rating, equivalent to a limitation of 
flexion to 45 degrees, cannot be assigned on the basis of 
limitation of flexion in this case.  
When extension of a knee is limited to 10 degrees, a 10 
percent rating is assigned; when limited to 15 degrees, a 20 
percent rating is assigned; and when limited to 20 degrees, a 
30 percent rating is assigned.  Diagnostic Code 5261.  
Upon recent VA examination in December 1997, extension was 
limited to 5 degrees due to pain, and upon VA examination in 
September 1998, extension was limited to 10 degrees.  Purely 
based on these numbers, only a 10 percent rating could be 
assigned based on limitation of extension to 10 degrees.  
Further extension deficits were not noted by examiners to be 
associated with pain and stiffness, though the veteran 
reported increased fatigability and weakness, and decreased 
range of motion with ongoing use.  
A knee disorder may also be rated on the basis of other 
impairment, including recurrent subluxation or lateral 
instability, under Diagnostic Code 5257.  The Board herein 
considers a rating on this basis because the veteran has a 
long history of knee disability with surgical intervention.  
However, within the rating period, from December 2, 1993, to 
the present, VA examinations including in February 1995, June 
1996, September 1997, and December 1997, noted no subluxation 
or lateral instability.  In February 1995 there was no undue 
ligamentous laxity; in June 1996 there was only mild global 
laxity; in December 1997 there was no laxity; and in 
September 1998 there was no evidence of instability.  Hence, 
despite the veteran's report at the June 1996 VA examination 
that his knee had previously given out, and despite his 
report at the December 1997 VA examination that there was 
instability in the left knee, there is insufficient medical 
evidence to support a separate disability rating under 
Diagnostic Code 5257, including on the basis of either 
subluxation or lateral instability. 
Regarding the record of the knee disorder generally, the 
Board notes that while the veteran reports continuous pain, 
he did not report and was not found upon examination to be 
incapable of regular ambulation due to the left knee.  There 
is no report of the veteran using a crutch, cane or other 
assistive device, and also no report of the veteran using a 
knee brace.  The veteran reports that he also has 
difficulties with his right knee and right ankle, which 
together with his left knee disorder have reportedly recently 
preclude continued work as a corrections officer, work which 
required being quite active.  
Taken as a whole, based on contentions and medical findings 
of pain and stiffness in the joint and incidences of flare-
ups and exacerbations, with the veteran's reports of 
weakness, fatigability, and decreased range of motion, the 
Board considers that a 20 percent rating is warranted for 
limitation of extension equivalent to extension limitation to 
15 degrees.  Diagnostic Code 5261.  However, while 
considering DeLuca and limitation of motion based on pain, 
stiffness, weakness, and fatigability affecting functional 
use of the joint, the Board finds that the veteran's left 
knee disorder is still not so severe as to warrant a higher 
rating of 30 percent based on an equivalence to either 
limitation of extension to 20 degrees, or limitation of 
flexion to 15 degrees.  DeLuca; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5260, 5261 (1999).  Accordingly, the 
Board finds that the veteran has been appropriately assigned 
a 20 percent rating for his left knee disorder. 

The Board has reviewed the entire record and finds that the 
20 percent rating already assigned for the left knee disorder 
reflects the most disabling this disorder has been since the 
veteran was discharged from service, which is the beginning 
of the appeal period.  Thus, the Board concludes that a 
higher rating than the 20 percent assigned is not appropriate 
for the left knee disorder effective from December 2, 1993, 
and that staged ratings for this disorder are not warranted.  
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).
In reaching its decision the Board has also considered two 
pertinent precedent opinions of the VA General Counsel:  
VAOGCPREC 23-97 (July 1, 1997) and VAOGCPREC 9-98 (August 14, 
1998).  The Board finds that separate compensable ratings are 
not warranted for the left knee disorder, because during the 
appeal period there was no evidence of at least slight 
recurrent subluxation or lateral instability of the knee 
joint. 


ORDER

1.  Service connection for a respiratory disorder is denied 
as not well grounded.

2.  Service connection for a skin disorder is denied as not 
well grounded.

3.  Service connection for Lyme disease, including as due to 
undiagnosed illness, is denied as not well grounded.

4.  Service connection for chronic fatigue, including as due 
to undiagnosed illness, is denied as not well grounded.

5.  Entitlement to an increased rating above the 20 percent 
currently assigned for a left knee disorder is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

